Exhibit 10.14







Wausau Paper Corp.

2006 Equity-Based Incentive Compensation Plan




An individual officer’s grant at each tier will vest upon the Company’s
achievement of targeted levels of return on capital employed for such tier and,
with respect to the restricted stock units, the satisfaction of minimum service
criteria.  The maximum potential award for the CEO, CFO, and each of the named
executive officers is the cumulative award payable under each of Tiers I, II,
and III.




Tier I

 

Tier II

 

Tier III

 

Restricted stock units equal

Options (100 shares

Options (100 shares

to 12% of base salary(1)

per $2,000 base salary)(2)

per $2,000 base salary)(2)




(1) Number of shares determined by closing price of Company stock ($15.20) on
last business day preceding grant as markets were closed on date of grant.

(2) Exercise price of $15.20 per share (closing price of Company stock on last
business day preceding grant as markets were closed on date of grant).






